ORDER Susan G. Braden, Chief Judge On January 2, 2018, the court issued an Order directing the parties to file a Joint Status Report on January 5, 2018. EOF No. 122. On January 4, 2018, the parties met in Houston, Texas to identify test eases and discuss “whether those test eases, once adjudicated, will have a preclusive effect on all directly or indirectly related cases. On January 5, 2018, Plaintiffs filed a Status Report, stating, inter alia, that “[t]he United States will give to Plaintiffs by January 8, 2018 a list of requested information it believes relevant to test property selection.” EOF No. 125 at 2. On that same day, the Government filed a Status Report, informing the court that “[t]he,United States will give to Plaintiffst,] by January 8, 2018[,] a list of requested information it believes relevant to test property selection.” EOF No. 126 at 2. Accordingly, the Government is directed to provide the aforementioned information to Plaintiffs today, January 8, 2018, by 5:00 PM (EST). IT IS SO ORDERED.